 Case: 1:21-cv-00218-MWM Doc #: 1 Filed: 03/31/21 Page: 1 of 7 PAGEID #: 1




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION



 Joseph Sparks,

                          Plaintiff,               Civil Action No.

           – against–

 Merrick Bank Corporation and Trans Union,         COMPLAINT
 LLC,

                          Defendant(s).


                                       COMPLAINT

       Plaintiff, Joseph Sparks (hereinafter “Plaintiff”), by and through his attorneys, the

Law Offices of Robert S. Gitmeid & Associates, PLLC, by way of Complaint against

Defendants Merrick Bank Corporation (“Merrick Bank”) and Trans Union, LLC (“Trans

Union”) alleges as follows:

                                   INTRODUCTION

      1. This is an action for damages brought by an individual consumer for

         Defendants’ violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

         seq. (the “FCRA”) and other claims related to unlawful credit reporting

         practices. The FCRA prohibits furnishers of credit information from falsely

         and inaccurately reporting consumers’ credit information to credit reporting

         agencies.

                                        PARTIES

      2. Plaintiff, Joseph Sparks, is an adult citizen of Ohio.


                                             1
Case: 1:21-cv-00218-MWM Doc #: 1 Filed: 03/31/21 Page: 2 of 7 PAGEID #: 2




    3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

    4. Defendant Merrick Bank is a business entity that furnishes consumer credit

       information to consumer reporting agencies.

    5. Defendant Trans Union is a limited liability company that engages in the

       business of maintaining and reporting consumer credit information.

                            JURISDICTION AND VENUE

    6. This Court has subject matter jurisdiction over this matter pursuant to 28

       U.S.C. § 1331 because the rights and obligations of the parties in this action

       arise out of 15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an

       action to enforce any liability created under 15 U.S.C. § 1681 may be brought

       in any appropriate United States District Court, without regard to the amount in

       controversy.

    7. Venue in this district is proper pursuant to 28 U.S.C. § 1391 (b)(2) because a

       substantial part of the events and omissions giving rise to Plaintiff’s claims

       occurred in Ohio where the Plaintiff resides.

                             FACTUAL ALLEGATIONS

    8. Defendant Merrick Bank issued a credit card account ending in …66957833 to

       Plaintiff. The account was routinely reported on Plaintiff’s consumer credit

       report.

    9. The consumer report at issue is a written communication of information

       concerning Plaintiff’s credit worthiness, credit standing, credit capacity,

       character, general reputation, personal characteristics, or mode of living which

       is used or for the purpose of serving as a factor in establishing the consumer’s



                                         2
Case: 1:21-cv-00218-MWM Doc #: 1 Filed: 03/31/21 Page: 3 of 7 PAGEID #: 3




       eligibility for credit to be used primarily for personal, family, or household

       purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.

    10. On or about January 11, 2019, Plaintiff and Merrick Bank entered into a

       settlement agreement for the above referenced account. A recording of the

       settlement agreement is available upon request.

    11. Pursuant to the terms of the settlement, Plaintiff was required to make monthly

       payments totaling $1,682.19 to settle and close his Merrick Bank account.

    12. Plaintiff, via his debt settlement representative timely made the requisite

       settlement payment. Proofs of these payments are attached hereto as Exhibit A.

    13. However, over a year later, Plaintiff’s Merrick Bank account continued to be

       negatively reported.

    14. In particular, on a requested credit report dated November 24, 2020, Plaintiff’s

       Merrick Bank account was reported with a status of “CHARGE OFF,” a

       balance of $1,762.00 and a past due balance of $1,762.00. The relevant portion

       of Plaintiff’s credit report is attached hereto as Exhibit B.

    15. This tradeline was inaccurately reported. As evidenced by the enclosed

       documents, the account was settled for less than full balance and must be

       reported as settled with a balance of $0.00.

    16. On or about December 3, 2020, Plaintiff, via his attorney at the time, notified

       credit reporting agencies directly of a dispute with completeness and/or

       accuracy of the reporting of Plaintiff’s Merrick Bank account. A redacted copy

       of this letter is attached hereto as Exhibit C.




                                           3
Case: 1:21-cv-00218-MWM Doc #: 1 Filed: 03/31/21 Page: 4 of 7 PAGEID #: 4




    17. Therefore, Plaintiff disputed the accuracy of the derogatory information

       reported by Merrick Bank to credit reporting agencies via certified mail in

       accordance with 15 U.S.C. § 1681i of the FCRA.

    18. In January of 2021, Plaintiff requested updated credit reports for review. The

       tradeline for Plaintiff’s Merrick Bank account remained inaccurate, as

       Defendants failed to correct the inaccuracy. The relevant portion of the January

       2021 credit report is attached hereto as Exhibit D.

    19. Trans Union did not notify Merrick Bank of the dispute by Plaintiff in

       accordance with the FCRA, or alternatively, did notify Merrick Bank and

       Merrick Bank failed to properly investigate and delete the tradeline or properly

       update the tradeline on Plaintiff’s credit reports.

    20. If Merrick Bank had performed a reasonable investigation of Plaintiff’s dispute,

       Plaintiff’s Merrick Bank account would have been updated to reflect a “settled”

       status with a balance of $0.00.

    21. Despite the fact that Merrick Bank has promised through its subscriber

       agreements or contracts to accurately update accounts, Merrick Bank has

       nonetheless willfully, maliciously, recklessly, wantonly, and/or negligently

       failed to follow this requirement as well as the requirements set forth under the

       FCRA, which has resulted in the intended consequences of this information

       remaining on Plaintiff’s credit reports.

    22. Defendants failed to properly maintain and failed to follow reasonable

       procedures to assure maximum possible accuracy of Plaintiff’s credit

       information and Plaintiff’s credit reports, concerning the account in question,



                                           4
Case: 1:21-cv-00218-MWM Doc #: 1 Filed: 03/31/21 Page: 5 of 7 PAGEID #: 5




       thus violating the FCRA. These violations occurred before, during, and after

       the dispute process began with Trans Union.

    23. At all times pertinent hereto, Defendants were acting by and through their

       agents, servants and/or employees, who were acting within the scope and

       course of their employment, and under the direct supervision and control of the

       Defendants herein.

    24. At all times pertinent hereto, the conduct of Defendants, as well as that of their

       agents, servants and/or employees, was malicious, intentional, willful, reckless,

       negligent and in wanton disregard for federal law and the rights of the Plaintiff

       herein.

                               CLAIM FOR RELIEF

    25. Plaintiff reasserts and incorporates herein by reference all facts and allegations

       set forth above.

    26. Trans Union is a “consumer reporting agency,” as codified at 15 U.S.C. §

       1681a(f).

    27. Merrick Bank is an entity that, regularly and in the course of business,

       furnishes information to one or more consumer reporting agencies about its

       transactions or experiences with any consumer and therefore constitutes a

       “furnisher,” as codified at 15 U.S.C. § 1681s-2.

    28. Merrick Bank is reporting inaccurate credit information concerning Plaintiff to

       one or more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.

    29. Plaintiff notified Defendants directly of a dispute on the account’s

       completeness and/or accuracy, as reported.



                                           5
Case: 1:21-cv-00218-MWM Doc #: 1 Filed: 03/31/21 Page: 6 of 7 PAGEID #: 6




    30. Merrick Bank failed to complete an investigation of Plaintiff’s written dispute

       and provide the results of an investigation to Plaintiff and the credit bureaus

       within the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).

    31. Merrick Bank failed to promptly modify the inaccurate information on

       Plaintiff’s credit reports in violation of 15 U.S.C. § 1681s-2(b).

    32. Trans Union failed to delete information found to be inaccurate, reinserted the

       information without following the FCRA, or failed to properly investigate

       Plaintiff’s disputes.

    33. Trans Union failed to maintain and failed to follow reasonable procedures to

       assure maximum possible accuracy of Plaintiff’s credit reports, concerning the

       account in question, violating 15 U.S.C. § 1681e(b).

    34. As a result of the above violations of the FCRA, Plaintiff suffered actual

       damages in one or more of the following categories: lower credit score, denial

       of credit, embarrassment and emotional distress caused by the inability to

       obtain financing for everyday expenses, rejection of credit card application,

       higher interest rates on loan offers that would otherwise be affordable and other

       damages that may be ascertained at a later date.

    35. As a result of the above violations of the FCRA, Defendants are liable to

       Plaintiff for actual damages, punitive damages, statutory damages, attorney’s

       fees and costs.




                                          6
 Case: 1:21-cv-00218-MWM Doc #: 1 Filed: 03/31/21 Page: 7 of 7 PAGEID #: 7




       WHEREFORE, Plaintiff demands that judgment be entered against Defendants as

follows:

       1. That judgment be entered against Defendants for actual damages
          pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

       2. That judgment be entered against Defendants for punitive damages
          pursuant to 15 U.S.C. § 1681n;

       3. That the Court award costs and reasonable attorney's fees pursuant to 15
          U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and

       4. That the Court grant such other and further relief as may be just and
          proper.

                            DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands

trial by jury in this action of all issues so triable.

                                          Respectfully Submitted,


                                 Law Offices of Robert S. Gitmeid & Associates, PLLC

                                 By: /s/ Thomas G. Widman
                                 Thomas G. Widman, Esq. (Bar No. 0059259)
                                 30 Wall Street, 8th Floor #741
                                 New York, NY 10005
                                 Tel: (866) 249-1137
                                 E-mail: thomas.w@gitmeidlaw.com
                                 Attorneys for Plaintiff




                                                 7
